Citation Nr: 0033162	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's appeal of the issue of whether new 
and material evidence had been received to reopen claims of 
entitlement to service connection for peptic ulcer and asthma 
was timely perfected.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peptic ulcer and, if so, whether all of the evidence both old 
and new warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma and, if so, whether all of the evidence both old and 
new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In September 1999, the Board remanded the case for a 
determination as to whether the veteran's appeal of the issue 
of whether new and material evidence had been received to 
reopen claims of entitlement to service connection for peptic 
ulcer and asthma had been timely perfected.

In October 1999, the RO issued a statement of the case that, 
in essence, found the veteran's appeal of the issue of 
whether new and material evidence had been received to reopen 
claims of entitlement to service connection for peptic ulcer 
and asthma had not been timely perfected.  In November 1999 
the veteran perfected an appeal as to that matter.  
Therefore, the Board finds the issues listed on the title 
page of this decision are properly developed for appellate 
review.

The issues as to whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for peptic ulcer and asthma is addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition as to the issue of timeliness of appeal has been 
obtained.  

2.  The veteran specifically referred to the 
December 10, 1996, rating decision in expressing his notice 
of disagreement and subsequently perfected a timely appeal 
within one year time of the date of notification of that 
determination.


CONCLUSION OF LAW

A substantive appeal from a December 10, 1996, rating 
decision as to the issue of whether new and material evidence 
had been submitted to reopen claims for entitlement to 
service connection for peptic ulcer and asthma was timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On September 28, 1996, the RO issued a rating decision 
wherein it was determined that new and material evidence had 
not been received to reopen the veteran's claims seeking 
entitlement to service connection for asthma and peptic 
ulcer.  The veteran was notified of the determination by 
correspondence dated October 2, 1996.

In October 1996 the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, noting that the rating action 
referred to an erroneous Social Security number.  The veteran 
requested the RO attempt to obtain evidence in support of his 
claim using his correct Social Security number.

By letter dated October 22, 1996, the RO notified the veteran 
that the rating decision reference was a typographical error 
and that his records had, in fact, been requested using his 
correct Social Security number.  The correspondence noted 
copies of relevant documents to substantiate that statement 
were attached.

In December 1996 the veteran submitted copies of VA hospital 
records in support of his claims and asked that they be 
reconsidered.  

On December 10, 1996, the RO issued a rating decision that 
found new and material evidence sufficient to reopen the 
claims of entitlement to service connection for peptic ulcer 
and asthma had not been submitted.  The veteran was notified 
by correspondence dated December 16, 1996.

On January 10, 1997, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran specifically 
referring to the December 10, 1996, rating decision in 
expressing his notice of disagreement. 

On February 3, 1997, the RO issued a statement of the case as 
to the issues of whether new and material evidence sufficient 
to reopen the claims of entitlement to service connection for 
peptic ulcer and asthma had been submitted.  

On November 17, 1997, the RO received the veteran's VA Form 
9, Appeal to Board of Veterans' Appeals.  The veteran listed 
the issues on appeal and expressed his contentions as to 
those matters.

In November 1999 the veteran's representative submitted a 
substantive appeal as to the issue of timeliness.  It was 
noted that the veteran's appeal arose from the December 10, 
1996, rating decision and was, therefore, timely.


Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103).  The Board finds that all relevant facts 
as to the veteran's claim in reference to the issue of 
timeliness of appeal have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist.  

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20. 201, 20.202, 
20.302(a) (2000).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.   

Based upon the evidence of record, the Board finds the 
veteran submitted a timely substantive appeal from a 
December 10, 1996, rating decision as to the issue of whether 
new and material evidence had been submitted to reopen claims 
for entitlement to service connection for peptic ulcer and 
asthma.  The Board notes the veteran specifically referred to 
the December 10, 1996, rating decision in expressing his 
notice of disagreement and that he subsequently perfected a 
timely appeal within one year time of the date of 
notification of that determination.  Therefore, the appeal as 
to the issue of timeliness is granted.


ORDER

The veteran's appeal of the issue of whether new and material 
evidence had been received to reopen claims of entitlement to 
service connection for peptic ulcer and asthma was timely 
perfected.  To this extent, the appeal is granted.


REMAND

Review of the claims file indicates the veteran requested 
assistance in obtaining private medical records in February 
1999 and provided authorization for the release of that 
information.  The RO took no action as to that request and in 
March 1999 transferred the case to the Board in conjunction 
with the veteran's scheduled video conference hearing later 
that month.  Subsequently, the case was remanded for 
development of the issue as to timeliness of appeal.

As the issue as to timeliness has been resolved in the 
veteran's favor and as he has identified specific evidence 
and provided adequate authorization for the release of that 
information not requested by the RO, the Board finds 
additional development is required to obtain those records.  
Therefore, the case must be remanded to the RO for further 
action.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request copies of the 
medical records the veteran identified in 
his February 1999 correspondence and for 
which he has furnished signed 
authorizations for release to the VA.  
All records obtained should be added to 
the claims folder.

2.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 



